           Case 3:20-cv-05840-CRB Document 26 Filed 10/09/20 Page 1 of 4



     GAUNTLETT & ASSOCIATES
1    David A. Gauntlett (SBN 96399)
     James A. Lowe (SBN 214383)
2    18400 Von Karman, Suite 300
     Irvine, California 92612
3    Telephone:      (949) 553-1010
     Facsimile:      (949) 553-2050
4    jal@gauntlettlaw.com
5    Attorneys for Plaintiff
     Hurricane Electric, LLC
6

7
                                UNITED STATES DISTRICT COURT
8
                               NORTHERN DISTRICT OF CALIFORNIA
9
                                   SAN FRANCISCO DIVISION
10

11
     HURRICANE ELECTRIC, LLC, a Nevada     )   Case No.: 3:20-cv-05840-CRB
12   limited liability company,            )
                                           )   Judge Charles R. Breyer
13                                         )
                      Plaintiff,           )
14        vs.                              )   DECLARATION OF DAVID A.
                                           )   GAUNTLETT IN SUPPORT OF
15   NATIONAL FIRE INSURANCE COMPANY )         PLAINTIFF’S MOTION FOR PARTIAL
     OF HARTFORD, an Illinois corporation, )   SUMMARY JUDGMENT
16                                         )
                      Defendant.           )
17                                         )   Date: November 13, 2020
                                           )   Time: 10:00 a.m.
18                                         )   Ctrm: 6
                                           )
19                                         )
                                           )
20

21

22

23

24

25

26

27

28                                                  GAUNTLETT DECL RE HE’S MOT FOR SUMM JDGMT
                                                            ON DEFENDANT NFI’S DUTY TO DEFEND
                                                                             3:20-cv-05840-CRB
                 Case 3:20-cv-05840-CRB Document 26 Filed 10/09/20 Page 2 of 4




 1            I, DAVID A. GAUNTLETT, declare:

 2                      I am insurance coverage counsel for Hurricane Electric, LLC (“HE”) in the lawsuit

 3   against National Fire Insurance Company of Hartford (“NFI”).

 4                      I know the facts set forth in this declaration to be true and correct based on my

 5   personal knowledge and, if called to testify, I could and would testify competently thereto.

 6                      I received and reviewed the 2015 Policy issued by NFI to HE at issue in the

 7   Declaratory Relief Action pursued before this court by Hurricane Electric, LLC v. Dallas Buyers

 8   Club, LLC, et al., Case No. 4:20-CV-03813 (the “Declaratory Relief Action”).
 9                      NFI issued the 2015 Policy to HE. The 2015 Policy is attached as Exhibit “6” to

10   the coverage action Hurricane Electric, LLC v. National Fire Insurance Company of Hartford,

11   Case No. 3:20-cv-05840-CRB.

12                      The 2015 Policy incorporates occurrence-based coverage per Form CG0001 4-13.

13   The Policy provides a “Personal & Advertising Injury” limit of $1,000,000 and a “General

14   Aggregate” limit of $2,000,000.

15                      NFI’s 2015 Policy, with reference to coverage for “personal and advertising

16   injury,” states:

17                      COVERAGE B – PERSONAL AND ADVERTISING INJURY LIABILITY
                        1. Insuring Agreement
18
                        a. We will pay those sums that the Insured becomes legally obligated to pay as
19                      damages because of “personal and advertising injury” to which this insurance
                        applies. We will have the right and duty to defend the Insured against any suit
20                      seeking those damages. . . . .We may, at our discretion, investigate any offense and
                        settle any claim or suit that may result. . . .
21                      …
                        SECTION V – DEFINITIONS
22
                        1. Advertisement means a notice that is broadcast or published to the general public
23                      or specific market segments about your goods, products or services for the purpose
                        of attracting customers or supporters. For the purposes of this definition:
24                      a. Notices that are published include material placed on the Internet . . . ; and
                        b. Regarding web sites, only that part of a web site that is about your goods,
25                      products or services for the purposes of attracting customers or supporters is
26                      considered an advertisement.
                        …
27                      14. . . . [A]dvertising injury means injury . . . arising out of one or more of the
     266082_1-10/9/2020 9:23 AM                                 GAUNTLETT DECL RE HE’S MOT FOR SUMM JDGMT
                                                                        ON DEFENDANT NFI’S DUTY TO DEFEND
28                                                                                         3:20-cv-05840-CRB
                                                         1
                 Case 3:20-cv-05840-CRB Document 26 Filed 10/09/20 Page 3 of 4




                        following offenses: . . .
 1                      g. Infringing upon another's copyright, trade dress or slogan in your
 2                      “advertisement.”
                        …
 3                      18. Suit means a civil proceeding in which damages because . . . “advertising
                        injury” to which this insurance applies are alleged. Suit includes: . . .
 4                      b. Any other alternative dispute resolution proceeding in which such damages are
                        claimed and to which the Insured submits . . . .
 5
                        NFI’s Fourth Affirmative Defense in its Answer states in its entirety,
 6
                        Plaintiff’s claims and rights against Defendant, if any, are barred by the Policy’s
 7
                        “Exclusion – Personal and Advertising Injury – Limitation” endorsement which
 8                      provides:
                        COMMERCIAL GENERAL LIABILITY COVERAGE PART.
 9                      1. Section V - DEFINITIONS of the COMMERCIAL
                        GENERAL LIABILITY COVERAGE FORM or coverage
10                      extension is amended to delete the definition of “personal and
11                      advertising injury” and replace it with the following:
                        “Personal and advertising injury” means injury, including
12                      consequential “bodily injury” arising out of one or more of the
                        following offenses:
13                      a. False arrest, detention or imprisonment
                        b. Malicious prosecution; or
14                      c. The wrongful eviction from, wrongful entry into, or invasion
15                      of the right of private occupancy of a room, dwelling or
                        premises that the person occupies, committed by or on behalf of its owner,
16                      landlord or lessor.

17   No part of NFI’s Answer addresses the fact that this endorsement was not included in the 2015
18   Policy issued to HE.
19
                        The “Limited Endorsement” announcement in the Declarations section of the 2015
20
     Policy referenced “personal and advertising injury” coverage, but the Fourth Affirmative
21
     Defense’s description of the policy language in the “Limited Endorsement” only extending
22
     coverage to paragraphs (a)-(c) provides no coverage for offenses (d)-(g) which are the only
23
     offenses within the Policy’s definition of “Personal and Advertising Injury” that provide any
24
     coverage for “advertising Injury.” This includes offense (g) which provides coverage for
25
     ”infringement of copyright, trade dress or slogan in your ‘advertisement’” germane to HE’s quest
26
     for coverage herein.”
27
     266082_1-10/9/2020 9:23 AM                                 GAUNTLETT DECL RE HE’S MOT FOR SUMM JDGMT
                                                                        ON DEFENDANT NFI’S DUTY TO DEFEND
28                                                                                        3:20-cv-05840-CRB
                                                         2
               Case 3:20-cv-05840-CRB Document 26 Filed 10/09/20 Page 4 of 4




              9.        Despite the fact that the 2015 Policy was the first issued by CNA to HE that
 1
     referenced, here by endorsement title only any limitation on the Policy's purported limitation on
 2
 3   any aspect of the "personal and advertising injury" coverage, no notice was contemporaneously

 4   provided of any reduction or diminution in the scope of that coverage from that in effect from the

 5   previous policy year.
 6
              10.       NFI's Seventh Affirmative Defense in its Answer states in its entirety,
 7

 8                      "Plaintiff's claim and rights against Defendant, if any, are barred because any
                        "personal and advertising injury" coverage, deleted by endorsement, falls within
 9                      the Insureds In Media And Internet Type Businesses, which precludes coverage
                        for '" [p ]ersonal and advertising injury' committed by an insured whose business
10                      is: ... (3) An Internet search, access, content or service provider."
11            11.       The 2015 Policy attached as Exhibit "6" to the coverage action Hurricane Electric

12   LLC v. National Fire Insurance Company of Hartford Case No. 3:20-cv-05840-CRB, which

13   document I have reviewed, is the same document that I reviewed as insurance coverage counsel to

14   HE.
15            12.       The 2015 Policy which I reviewed as insurance coverage counsel to HE had a schedule
16   of Forms and Endorsements which contained a line item of: "Exclusion-Personal And Advertising
17   Injury Limited G300950A 07-10." There was no such endorsement attached to the policy and there was
18   no other notice from NFI to call HE's attention to the reduction in coverage that NFI states follows
19   from this endorsement.
20            I declare under penalty of perjury under the laws of the United States of America that the
21   foregoing is true and correct.
22            Executed at Newport Coast, California on this 09 day of
23

24

25

26
27
     266082_1-10/9/2020 9:23 AM                                GAUNTLETT DECL RE HE'S MOT FOR SUMM JDGMT
                                                                       ON DEFENDANT NFI'S DUTY TO DEFEND
28                                                                                        3:20-cv-05840-CRB
                                                         3
